Case 1:18-cv-05088-RMB-KMW Document 70 Filed 01/10/20 Page 1 of 3 PageID: 896



                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE

  KEVIN SMITH,

                        Plaintiff,
                                        Civil No. 18-5088-RMB-KMW
              v.

  BURLINGTON COUNTY, et al.,

                        Defendants.


                             SCHEDULING ORDER

           This matter having come before the Court by way of a
 letter application dated January 8, 2020 from Assistant United
 States Attorney Anne B. Taylor; and with the consent of all
 parties; and for good cause shown:

            IT IS this 10th day of January, 2020, hereby ORDERED:

           1. Pretrial factual discovery will expire on March 31,
 2020.   All pretrial discovery shall be concluded by that date.
 All discovery motions and applications pursuant to L. CIV. R.
 37.1(a)(1) shall be made returnable before the expiration of
 pretrial factual discovery.

           2. Discovery Applications. All discovery applications
 pursuant to L. Civ. R. 37.1(a)(1) shall include an Affidavit or
 Certification that includes the information identified in L. Civ.
 R. 37.1(b)(1). Absent exigent circumstances, the Court expects
 parties to "meet and confer" in person or via telephone before
 making a discovery application, rather than just exchanging
 letters or e-mails.

           3. Depositions. All depositions are to be conducted
 in accordance with the procedures set forth in the order of Judge
 Gawthrop, in Hall v. Clifton Precision, 150 F.R.D. 525 (E.D.Pa.
 1993).

           4. All    affirmative   expert   reports  and   expert
 disclosures pursuant to FED. R. CIV. P. 26(a)(2) shall be served
 not later than April 30, 2020. All rebuttal expert reports and
Case 1:18-cv-05088-RMB-KMW Document 70 Filed 01/10/20 Page 2 of 3 PageID: 897



 expert disclosures pursuant to FED. R. CIV. P. 26(a)(2) shall be
 served not later than May 29, 2020. Each such report should be
 accompanied by the curriculum vitae of the proposed expert witness.
 No expert opinion testimony shall be admitted at trial with respect
 to any witness for whom this procedure has not been timely
 followed.    Depositions of proposed expert witnesses shall be
 concluded by June 30, 2020.

           For purposes of this Scheduling Order, treating
 physicians shall not be considered expert witnesses and shall be
 treated as fact witnesses who are, however, required to provide
 reports and records concerning their treatment.       However, any
 doctor who is going to express an opinion as to the cause of a
 particular condition or as to the future prognosis of a particular
 condition, shall be considered an expert subject to the requirement
 of FED. R. CIV. P. 26(a)(2)(B).

                The parties shall also exchange, in accordance with
 the foregoing schedule, written statements identifying all opinion
 testimony counsel and the parties anticipate will be presented at
 trial pursuant to F. R. EVID. 701 and Teen-Ed v. Kimball
 International, Inc., 620 F.2d 399 (3d Cir. 1980).

            5. Dispositive Motions. Dispositive motions shall be
 filed with the Clerk of the Court no later than August 14, 2020.
 Opposition to the motion should be served in a timely fashion.
 Counsel are to follow L. CIV. R. 7.1, 7.2, 56.1 and 78.1 (Motion
 Practice - Generally).

            6. The telephone status conference previously set for
 January 13, 2020 is hereby adjourned.    Instead, the Court will
 conduct a telephone status conference on March 16, 2020 at 11:30
 a.m. Counsel for plaintiff shall initiate the telephone call.

            7. Any application for an extension of time beyond the
 deadlines set herein shall be made in writing to the undersigned
 and served upon all counsel prior to expiration of the period
 sought to be extended, and shall disclose in the application all
 such extensions previously obtained, the precise reasons
 necessitating the application showing good cause under FED. R. CIV.
 P. 16(b), and whether adversary counsel agree with the application.
 The schedule set herein will not be extended unless good cause is
 shown.

           THE FAILURE OF A PARTY OR ATTORNEY TO OBEY THIS ORDER
 MAY RESULT IN IMPOSITION OF SANCTIONS UNDER FED. R. CIV. P.
 16(f).
Case 1:18-cv-05088-RMB-KMW Document 70 Filed 01/10/20 Page 3 of 3 PageID: 898




                                      s/ Karen M. Williams
                                      KAREN M. WILLIAMS
                                      United States Magistrate Judge

 cc:   Hon. Renee Marie Bumb, U.S.D.J.
